



COURT OF APPEAL FOR ONTARIO

CITATION: MEDIchair LP v. DME Medequip Inc., 2016 ONCA 608

DATE: 20160802

DOCKET: C60733

Feldman, MacPherson and Miller JJ.A.

BETWEEN

MEDIchair LP

Applicant (Respondent)

and

DME Medequip Inc., Allison Rolph, Ron Seiderer,
and 2169252 Ontario Inc.

Respondents (Appellants)

David S. Altshuller and Jennifer Pocock, for the
appellants

R.S.M. Woods and Peter Smiley, for the respondent

Heard: January 25, 2016

On appeal from the judgment of Justice Thomas J. McEwen
of the Superior Court of Justice, dated July 14, 2015, with reasons reported at
2015 ONSC 3718.



ADDENDUM



[1]

Following release of the reasons of the Court, the parties have advised
by letter that they agree that costs of the application be awarded to the
appellants in the amount of $35,000, inclusive of disbursements and HST.  So
ordered.

K. Feldman J.A.

J.C. MacPherson J.A.

B.W. Miller J.A.


